Citation Nr: 0519761	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  97-18 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a skin disorder, as 
secondary to exposure to the herbicide Agent Orange.

5.  Entitlement to service connection for polyneuropathy, 
including as secondary to exposure to the herbicide Agent 
Orange.

6.  Entitlement to service connection for the residuals of a 
head injury.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.

This case was previously before the Board, when it was 
remanded for development in accordance with the Veterans 
Claims Assistance Act of 2000.  This development having been 
completed, the case is now again before the Board for 
appellate review.

The issues of entitlement to service connection for tinnitus, 
hypertension, and the residuals of head trauma addressed in 
the REMAND portion of the decision below are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and has 
adequately notified the veteran of the evidence necessary to 
substantiate, the claims addressed in this decision.

2.  The medical evidence does not establish that the veteran 
manifests diagnoses of hearing loss, a skin disorder, or 
peripheral neuropathy.


CONCLUSION OF LAW

Hearing loss, a skin disorder, and peripheral neuropathy were 
not incurred in or aggravated by military service and may not 
be presumed to have been incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 1154, 5102, 5103 and 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.012, 3.156(a), 3.159 and 3.326(a) (2004).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement 
to service connection for hearing loss, and for a skin 
disorder and peripheral neuropathy as secondary to exposure 
to Agent Orange.  VA has complied with the notice and duty to 
assist provisions of the VCAA, and the veteran was advised by 
VA of the information required to substantiate his claims.

The RO issued the veteran VCAA letters in January 2001, 
August 2002, and June 2003 which addressed the issues of 
service connection that are the subject of this decision.  In 
addition, this claim was remanded in November 2000 to ensure 
development in accordance with the VCAA, including obtaining 
treatment records of which the RO had notice, and 
readjudication of the veteran's claims under the new law.  
Moreover, the rating decisions, statement of the case and 
supplemental statements of the case, in aggregate, gave 
notice of the evidence that had been received, the revisions 
effected in the regulations by VCAA, and the laws and 
regulations governing the grant of service connection for the 
veteran's claimed disabilities, including regulations 
particular to the grant of service connection for presumptive 
disabilities and disabilities claimed as the result of 
exposure to Agent Orange.

The VA accorded the veteran VA examinations in September 
1996, and has obtained VA and non-VA treatment records of 
which it was notified, including records from the Social 
Security Administration (SSA), with one exception.  The 
exception is a physician the veteran identified as a mental 
health care provider.  However, the claim for service 
connection for post-traumatic stress disorder was granted 
during the pendency of his claim, and evaluated as 100 
percent disabling, effective the date his claim was received.  
The veteran has not appealed the effective date assigned, and 
the May 1997 rating decision that granted the claim has 
become final.  Hence, the issue of service connection for an 
acquired psychiatric disorder, to include PTSD, is moot and 
no longer before Board.  Therefore, the Board observes that 
to obtain these psychiatric treatment records is no longer 
necessary.  

Concerning VA examinations, the Board notes that the RO has 
attempted on numerous times to afford the veteran an 
opportunity to appear for examination to determine the 
nature, extent, and etiology of his claimed disabilities.  
But in each case after September 1996, the veteran has failed 
to report.  A review of the record shows that the veteran 
failed to report for examinations scheduled in October 2001, 
December 2001, April 2003, October 2003, November 2003, and 
May 2004.  Close analysis shows that the veteran moved 
numerous times but did not consistently inform the RO of his 
whereabouts.  On several occasions, the RO went to lengths to 
find the veteran.  Records obtained from the VA hospital 
shows that the veteran did attempt to reschedule the 
examinations in November 2001, September 2003, and October 
2003.  However, even in these cases, he failed to report for 
the re-scheduled examinations.  On numerous occasions, 
letters, including notices to report for VA examinations, 
were returned as "undeliverable"-in May 2002, November 
2003 (three times), February 2004, September 2004, November 
2004, December 2004 (twice).  Finally, the RO reminded the 
veteran, by letter, of the importance of reporting for 
examination in April 2004.

The Board notes that the veteran, alone, is responsible to 
keep the RO informed of his current address and to report any 
change of address in a timely manner.  If he does not do so, 
"there is no burden on the part of the VA to turn up heaven 
and earth to find him."  See Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).

In addition, failure to report for VA examination without 
good cause can result in denial of the veteran's claim.  
38 C.F.R. § 3.655 (2004).  See Connolly v. Derwinksi, 1 Vet. 
App. 566, 569 (1991).  "When a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record."  38 C.F.R. § 3.655(b).

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claim at issue here.

The veteran has advised the RO of no further or additional 
medical treatment records or evidence.  The Board is not 
aware of the existence of other additional relevant evidence 
in connection with the claim on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, available VA and 
non-VA records were obtained and the veteran identified no 
other private treating facilities other than the mental 
health care provider, discussed above.  In addition, the 
claims file contains the report of VA examinations conducted 
in September 1996.  Further attempts to obtain VA 
examinations to determine or clarify the nature, extent, and 
etiology of claimed disabilities were precluded by the 
veteran's failure to report.  It seems clear that the VA has 
given the veteran every opportunity to express his opinion 
with respect to his claim and the VA has obtained all known 
documents that would substantiate the veteran's claim. 

The VCAA letter, combined with the statement of the case, in 
aggregate, properly notified the veteran of his statutory 
rights.  In addition, when the veteran and his representative 
provided notice of additional VA records to VA, they were 
obtained.  See 38 U.S.C.A. § 5103(b) (West 2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed in this decision was harmless error.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Therefore, to decide the appeal on the issues 
addressed in this decision would not be prejudicial error to 
the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  See also Mayfield v. 
Nicholson, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 
2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing claims for service 
connection, the evidence considered in connection with the 
issue addressed in this decision, and what information VA and 
the veteran would provide.  Thus, the Board finds that there 
has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.


Service Connection

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In addition, regulations provide that certain chronic 
diseases, to include sensorineural hearing loss, will be 
considered to have been incurred in service if manifested to 
a degree of 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307 (2004).  Hearing loss and 
hypertension are among the chronic diseases for which the 
presumption is granted.  38 C.F.R. § 3.309(a) (2004).  

In addition, certain conditions associated with exposure to 
certain herbicide agents may be presumptively service 
connected if they are manifest to a degree of 10 percent or 
more at any time after service, providing the veteran was 
exposed to the specified herbicide (S,4-D; s,4,5-T and TCCD; 
cacodylic acide; and picloram) or may be presumed to have 
been so exposed.  Certain conditions, i.e., chloracne and 
other acneform diseases consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
must have been manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6); 
3.309(e) (2004).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirement of 38 C.F.R. § 3.385 
(2004), which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) 
is 40 decibels (dB) or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

A.  Hearing Loss

In the present case, the medical evidence does not establish 
that the veteran currently manifests hearing loss within the 
meaning of 38 C.F.R. § 3.385.  The most recent report of VA 
audiological examination, dated in September 1996, presented 
no audiological findings.  Rather, the examiner observed:

Reliable pure tone and speech 
discrimination data could not be obtained 
due to inconsistent responses from the 
patient.  Otoacoustic emissions did not 
correspond with pure ton information.  

Further attempts to examine the veteran were to no avail, as 
documented, above, in the discussion of VCAA provisions and 
compliance.

Review of VA and non-VA treatment records reveal no records 
of complaints of or treatment for hearing loss.  There are no 
findings, observations, or diagnoses in these records 
concerning hearing loss.

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  See also 
38 C.F.R. § 3.385.

Without the veteran's compliance in reporting for VA 
examination, and absent any other medical evidence showing 
findings or diagnoses of hearing loss as defined by the 
regulations, the medical evidence simply cannot establish 
that he now manifests hearing loss within the meaning of 
38 C.F.R. § 3.385.




B.  Skin Disorder as a Result of Exposure to Agent Orange

In the present case, the medical evidence does not establish 
that the veteran currently manifests a skin disorder.  The 
most recent report of VA examination, dated in September 
1996, presented no findings of any skin disorder or 
abnormality.  Rather, the veteran is reported as denying any 
dermatitis, and the examiner found no evidence of dermatitis 
on examination.  Concerning the skin, the examiner diagnosed 
callus formation on the veteran's feet, bilaterally, but 
found no other skin diagnoses, abnormalities, or deformities 
and specifically noted that dermatitis was not found. 

Further attempts to examine the veteran were to no avail, as 
documented, above, in the discussion of VCAA provisions and 
compliance.

Review of VA and non-VA treatment records reveal no records 
of complaints of or treatment for a skin disorder.  There are 
no findings, observations, or diagnoses in these records 
concerning a skin disorder.

Without the veteran's compliance in reporting for VA 
examination, and absent any other medical evidence showing 
findings or diagnoses of a skin disorder, the medical 
evidence simply cannot establish that he now manifests a skin 
disorder.

C.  Peripheral Neuropathy as a Result of Exposure to Agent 
Orange

In the present case, the medical evidence does not establish 
that the veteran currently manifests peripheral neuropathy.  
The most recent report of VA audiological examination, dated 
in September 1996, showed a diagnosis of peripheral 
neuropathy without neurological deficit in the toes of both 
feet.  Yet, examination found that motor, reflexes, and 
sensory examination were within normal limits.  Accordingly, 
neurological clinical testing was requested.  However, the 
results of electromyograph (EMG) testing presented no current 
findings of peripheral neuropathy.  Specifically, the 
examiner noted no evidence of polyneuropathy, carpal tunnel 
syndrome, bilaterally, or right peroneal or tibial 
neuropathy.  

Further attempts to examine the veteran were to no avail, as 
documented, above, in the discussion of VCAA provisions and 
compliance.

Review of VA and non-VA treatment records reflect findings of 
numbness in the hands and feet in VA hospital records dated 
from July to August 1992.  Notwithstanding, these findings 
were not repeated during VA examination in September 1996, as 
noted above.  As these findings were prior to that 
examination, and unaccompanied by clinical testing and the 
results thereof, the Board finds that they are not more 
probative than the results of the more current VA examination 
in determining the veteran's current diagnoses.  The VA and 
non VA treatment records present no other findings, 
observations, or diagnoses in these records concerning 
peripheral neuropathy.

Without the veteran's compliance in reporting for VA 
examination, and absent any other medical evidence showing 
findings or diagnoses of peripheral neuropathy, the medical 
evidence simply cannot establish that he now manifests 
peripheral neuropathy.

D. Summary

The medical evidence presents no other findings, opinions, or 
other expert medical evidence establishing that the veteran 
manifests hearing loss within the meaning of 38 C.F.R. 
§ 3.385, or a skin disorder or peripheral neuropathy that may 
be attributed to exposure to Agent Orange.

Accordingly, the Board regretfully finds that the medical 
evidence cannot establish that the veteran manifests 
bilateral hearing loss that is the result of his active 
service, or a skin disorder or peripheral neuropathy that may 
be attributed to exposure to Agent Orange during active 
service.

Where, as here, the claims turn on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a layperson, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether he manifests hearing loss 
that may be etiologically linked to service, or a skin 
disorder or peripheral neuropathy that may be etiologically 
linked to exposure to Agent Orange during service.  
Consequently, his statements are competent with regard to his 
subjective complaints and his history, but they do not 
constitute competent medical evidence for the purpose of 
establishing current disability, or of showing a causal 
connection between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

With regret, the Board finds that absent medical evidence 
supporting a current diagnosis of bilateral hearing loss 
within the meaning of 38 C.F.R. § 3.385, a skin disorder, or 
peripheral neuropathy, the Board is not able to find that the 
veteran manifests bilateral hearing loss that is the result 
of his active service or a skin disorder or peripheral 
neuropathy that is the result of exposure to Agent Orange 
during his active service.

Hence, as the medical evidence does not reflect that the 
veteran currently manifests bilateral hearing loss within the 
meaning of 38 C.F.R. § 3.385, or a skin disorder or 
peripheral neuropathy that may be attributed to exposure to 
Agent Orange, the preponderance of the evidence is against 
finding that the veteran manifests bilateral hearing loss 
that meets the criteria for service connection, or a skin 
disorder or peripheral neuropathy that may be etiologically 
related to Agent Orange.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, and 5107; 38 C.F.R. §§ 3.102, 3.303, 3.3.07, 3.309, 
3.385.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See also Espiritu, supra. 

After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for bilateral hearing loss, 
a skin disorder, as secondary to exposure to the herbicide 
Agent Orange, and peripheral neuropathy, as secondary to 
exposure to the herbicide Agent Orange.  The benefits sought 
on appeal is accordingly denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a skin disorder and peripheral 
neuropathy, as secondary to exposure to the herbicide Agent 
Orange, is denied.


REMAND

The veteran also claims entitlement to service connection for 
tinnitus, hypertension, and the residuals of head trauma.  
The September 1996 VA examination report reflects diagnoses 
of suggested tinnitus, essential hypertension, and blunt 
trauma.  VA treatment records reflect complaints of sounds 
like a motor in his head, and diagnoses of hypertension, 
chronic headaches, and migraine headaches.  These records and 
records obtained from SSA, however, further reflect reported 
histories of head trauma occurring after his discharge from 
active service, including in or about 1986.

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
service personnel and service medical records obtained for 
the veteran contain the records of two service personnel with 
the same service identification numbers.  These records must 
be separated, and another attempt must be made to locate the 
veteran's service medical and personnel records.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
National Personnel Records Center (NPRC) 
verify all periods of the veteran's 
active service and carefully ensure that 
it is the service of the veteran whose 
name is on this decision that is being 
verified.

2.  The RO should then request from NPRC 
the veteran's complete service medical 
records, including clinical records, 
hospital medical records, and complete 
service personnel records.  The NPRC is 
requested to carefully verify and request 
by the veteran's name, service 
identification number, social security 
number, and any other identification 
numbers associated with the veteran.

If the service medical or personnel 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
appellant may provide.  

If necessary, the RO should use any and 
all methods of reconstruction of service 
records used in fire-related cases.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1 Part III, chapter 
4, paras. 4.28 and 4.29.

The RO should complete any and all 
follow-up actions referred by NPRC and 
service departments.

3.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

4.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for tinnitus, hypertension, 
and the results of head trauma, in light 
of the newly obtained service medical and 
personnel records.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his duty to keep the RO apprised of 
his correct address and contact information.  See Hyson, 
supra.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


